Case 2:19-cv-04088-BMS Document 1-11 Filed 09/06/19 Page 1 of 17




                   Exhibit 11
7/25/2019           Case 2:19-cv-04088-BMS SureFire
                                            DocumentCapital Mail
                                                            1-11 - power point 09/06/19
                                                                      Filed    presentation Page 2 of 17



                                                                                         Ariel Shlien <ariel@surefirecapital.com>



  power point presentation
  2 messages

  George Medina <gmedina@bristoladv.com>                                                                Thu, Oct 11, 2018 at 4:52 PM
  To: Jason Green <jason@surefirecapital.com>
  Cc: Ariel Shlien <ariel@surefirecapital.com>


    Hi Jason,



    Here’s the power point presentation… I am having some IT issues trying to access historical data for three black swan
    situations… I will get that to you ASAP.



    Best,




    George B. Medina

    Senior Managing Director

    Global Sales

    1633 Broadway 28th Floor

    New York, NY 10019

    gmedina@bristoladv.com

    Desk 610-671-2342

    office 610-862-0880 ext 245

    Cel 917-213-5010




    CONFIDENTIALITY NOTE: This message is for the named person's use only. It may contain confidential, proprietary or
    legally privileged material. No confidentiality or privilege is waived by any accidental or unintentional transmission. If you
    receive this message in error, please immediately delete it and all copies of it from your system, destroy any hard copies
    and notify the sender. You must not, directly or indirectly, use, disclose, distribute, print or copy any part of this message if
    you are not the intended recipient. Bristol Advisors monitors all email and electronic communication. Bristol Advisors
    cannot guarantee the confidentiality of the material transmitted; therefore, information of a sensitive or confidential nature

https://mail.google.com/mail/u/1?ik=c192cdf92a&view=pt&search=all&permthid=thread-f%3A1614063775560240707&simpl=msg-f%3A16140637755…    1/2
7/25/2019                Case 2:19-cv-04088-BMS SureFire
                                                 DocumentCapital Mail
                                                                 1-11 - power point 09/06/19
                                                                           Filed    presentation Page 3 of 17
    should not be transmitted. You should also be aware that Bristol Advisors will not accept orders for the purchase or sale
    of a security or other product via an e-mail transmission. This email has been scanned for viruses, malware, and has
    been automatically archived by Mimecast Ltd.




            Broad Reach Capital Deck.pptx
            443K


  Jason Green <jason@surefirecapital.com>                                                                                                  Thu, Oct 11, 2018 at 5:15 PM
  To: George Medina <gmedina@bristoladv.com>
  Cc: Ariel Shlien <ariel@surefirecapital.com>


    Thank you!



    Jason




    Jason Green

    Analyst

    347-994-9824


    Securities offered through Rainmaker Securities, LLC – a registered broker dealer, Member FINRA/SIPC. 11390 W. OLYMPIC BLVD, SUITE 380, LOS ANGELES, CA
    90064. Investment opportunities listed with Rainmaker Securities, LLC involve a high degree of risk, and are only suitable for "accredited investors" as defined by the U.S.
    Securities and Exchange Commission. All investors are encouraged to seek legal and other professional counsel prior to making any investments. DISCLAIMER: This
    message and any attachment(s) is intended solely for the use of the individual or entity to which it is addressed, and may contain information that is privileged,
    confidential and exempt from disclosure under applicable law. If the reader of this message is not the intended recipient, or the employee or agent responsible for
    delivering the message to the intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited. The
    information contained within this message is not an offer to purchase or solicitation to sell securities or any other financial instrument of any kind. Rainmaker Securities,
    LLC makes no representation or warranty regarding the correctness of any information contained herein. If you have received this communication in error, please delete it
    and notify us immediately.


    [Quoted text hidden]




https://mail.google.com/mail/u/1?ik=c192cdf92a&view=pt&search=all&permthid=thread-f%3A1614063775560240707&simpl=msg-f%3A16140637755…                                                2/2
                Case 2:19-cv-04088-BMS Document 1-11 Filed 09/06/19 Page 4 of 17




INVESTOR
PRESENTATION
February 2018
                              Case 2:19-cv-04088-BMS Document 1-11 Filed 09/06/19 Page 5 of 17




FUND OVERVIEW:
BROAD REACH CAPITAL, LP (THE “FUND”)

                                      Objective     To create a portfolio of strategies that preserve capital, generate positive returns
 Strategy Inception Date:                           and mitigate related risk, across a broad range of market environments
 January 1, 2015

                                      Strategy      Identify, utilize, monitor and manage the managers who execute risk strategies
                                                    through proven mathematical models to generate positive uncorrelated returns.


 Performance as of
 December 31, 2017:                   Competitive   • Material barriers to entry for select strategies
                                      Advantages    • Access to clearing firm and floor brokers to optimize trade sequences not
 Since inception, 57.07%                              available electronically
 annualized return to                               • Co-located at Equinix NY4, the premiere financial data center, enables the
 investors, net of all fees                           Fund to expediently execute via financial services providers on the East Coast
 and expenses                                       • VDI technology; the Investment Manager utilizes state-of-the-art workstation
                                                      virtualization technology, which gives the Portfolio Managers the ability to
                                                      connect and communicate securely from anywhere in the world and to
                                                      access the fastest market feeds
                                                    • Risk monitoring on a real-time basis
                                                    • Select strategies are tax-advantaged

 AUM as of
 December 31, 2017:
 $65MM in investor AUM,               Alignment     Brenda A. Smith, 100% owner of the General Partner and Investment Manager of
 which constitutes $150MM             of Interest   the Fund, with her Advisory Board and key employees constitute over 15% of the
                                                    Fund
 in regulatory AUM




PAGE 2
                              Case 2:19-cv-04088-BMS Document 1-11 Filed 09/06/19 Page 6 of 17




FIRM ORGANIZATION CHART*


                                   Bristol Advisors / Broad Reach Capital



                                                         Brenda
                                                         A. Smith
                                                          CEO
                                                      100% Owner



            Risk                   Legal           Information            Trading                   Sales
         Management                                Technology
         Scott Koppenheffer     Andrew E. Hurni     Gregg Heimer         Pelican Capital         George Medina
            Jason Ferrari                            Grant Albitz        Rybicki Capital




*See bios in Appendix


PAGE 3
                 Case 2:19-cv-04088-BMS Document 1-11 Filed 09/06/19 Page 7 of 17




INVESTMENT PHILOSOPHY




         Bristol Advisors, LLC, has the resources, ability and access
         to identify managers with proven performance and
         capacity to generate positive uncorrelated returns across
         a broad range of market environments.




PAGE 4
                                      Case 2:19-cv-04088-BMS Document 1-11 Filed 09/06/19 Page 8 of 17




PORTFOLIO CONSTRUCTION

                   Dividend Capture                                            Short-Term Opportunistic Trading                             VIX Convergence

Goal:           • capture dividends of high-dividend-paying                 • profit from short-term mispricing of options.              • profit from disparities between theoretical distribution
                  companies; establish deep in-the-money buy-writes                                                                        of returns as derived from the price of VIX options and
                  and other option positions in those companies.                                                                           historical distributions as derived from an extensive
                                                                                                                                           database of historical returns.



Why it works:   • In theory, the deep in-the-money calls that the Fund is   • excess demand for options with a particular strike         • VIX options price is based off of the VIX futures
                  short should be exercised “for the dividend”. In            price often propels a short-term trading opportunity.        whereas the VIX cash is based off of the S&P 500 (SPX)
                  practice, for a variety of reasons, not every call is       For example, in periods where an index is experiencing       options. The relationships are highly correlated, but
                  exercised for the dividend.                                 stress, there is a heightened demand for out-of-the-         unstable, until expiration when they converge, which
                                                                              money puts, which increases the skewing of put option        presents pre-expiration opportunities.
                                                                              pricing—the lower the strike price, the greater the
                                                                              implied volatility—opportunistically at times to excess.




Competitive     • Material barrier to entry                                 • Direct access to floor brokers                             • Proprietary Indicator, which forecasts whether it is
advantage:      • Comprehensive database of dividend-paying stocks,         • Extensive risk management expertise to limit potential       statistically better to be long volatility, short volatility or
                  including information on options open interest and          losses                                                       out of the market.
                  history of non-exercise                                   • comprehensive database of historical trends                • Comprehensive Proprietary Database on the VIX, SPX
                                                                                                                                           and VXX, which enables the Portfolio Manager to
                                                                                                                                           create an historical distribution for the VIX and SPX
                                                                                                                                           returns..
                                                                                                                                         • Proven Quantitative Models, which, based upon the
                                                                                                                                           probability distribution obtained from the
                                                                                                                                           comprehensive Database, enables the Portfolio
                                                                                                                                           Manager to determine the “historically correct”
                                                                                                                                           theoretical value for VIX and SPX options as well as the
                                                                                                                                           extent of the pricing inefficiencies in the various
                                                                                                                                           options.


Risk            • The Portfolio Manager looks to purchase individual or     • On a real-time basis, positions are delta-hedged to        • On a real-time basis, the position is delta-hedged to
management:       broad-based puts to mitigate some or all of the             stay within risk parameters                                  stay within risk parameters.
                  downside risk of the resulting position.                  • Positions are held only for a few days at most and are     • On a daily basis, the positions are re-assessed, and
                                                                              frequently closed out the same day                           possibly adjusted, in light of both the Proprietary
                                                                            • The Portfolio Manager strives not to have any extra          Indicator and the Quantitative Model.
                                                                              short puts; for each short put, the Portfolio Manager
                                                                              purchases an equal number of nearer-term puts with
                                                                              the same or lower strike.




PAGE 5
                       Case 2:19-cv-04088-BMS Document 1-11 Filed 09/06/19 Page 9 of 17




RISK MANAGEMENT


The Fund focuses on risk-adjusted returns, which requires a robust risk-management framework:




     In addition to each                     The Investment                        The Fund’s risk
     Portfolio Manager’s own                 Manager’s                             management is further
     risk management                         seasoned team of                      enhanced through its
     approach, the                           investment                            direct access to floor
     Investment Manager                      professionals                         brokers, which is
     tailors a risk                          monitors the traders                  particularly helpful
     management program                      and their strategies                  from an execution
     for each strategy, which                and risk positions on                 standpoint in times of
     may include first-loss                  a real-time basis                     heightened market
     capital, custom loss                    through a vertically-                 volatility.
     reserves or advanced                    integrated
     stop-loss functionality.                platform.




PAGE 6
               Case 2:19-cv-04088-BMS Document 1-11 Filed 09/06/19 Page 10 of 17




REPORTING

BROAD REACH CAPITAL, LP


                     Secure online access to your account




                     Monthly capital and performance reporting




                     Independent third party administrator:
                     Nottingham Investment Vehicle Solutions




                     Independent third party audit firm:
                     Sanville & Co.
                     • Ranked in Top 20 Auditors of Hedge Funds
                     • Ranked in Top 10 Mutual Fund Audit CPA Firms




PAGE 7
                              Case 2:19-cv-04088-BMS Document 1-11 Filed 09/06/19 Page 11 of 17




BROAD REACH CAPITAL, LP


PERFORMANCE
  Year      Jan        Feb       Mar       Apr      May           Jun      Jul        Aug        Sep        Oct      Nov        Dec      Annual

  2018     2.18%      1.76%      2.01      1.96     1.68          1.02     1.24        2.14      1.94                                    17.10%

  2017     2.12%      2.25%      2.74%     2.65%   3.09%          1.98%   2.87%       3.01%      2.06%     2.43%    2.39%      1.85%     33.74%

  2016     0.68%      1.15%      2.12%     2.35%   2.96%          3.59%   3.75%       4.21%      1.97%     2.78%    3.02%      2.31%     35.59%

  2015     1.83%      4.22%      0.98%     4.52%   1.34%      26.91%      18.49%     10.78%      1.15%     7.40%    3.03%      0.96%     113.68%


STATISTICS
                                                                           Barclay Multi Strat                     Fund vs. Indexes
                                  Fund               S&P 500 TRI
                                                                                 Index
                                                                                                                           S&P 500     Barclay MS
                                                                                                                             TRI         Index
Annualized ROR                   50.26%                11.88%                      3.65%
                                                                                                    Alpha                  59.08%       67.26%

Annualized Vol                   16.12%*               10.09%                      2.32%            Beta                    -0.11        -1.79

Sharpe                            2.65                     1.03                    1.35             Correlation             -0.07        -0.24

*The volatility of the Fund is due to upside volatility, principally from three months—June (+26.91%), July (+18.49%) and August (+ 10.78%)
2015. If those months were eliminated from the track record, the Annualized Volatility would drop to 4.36% from 17.14% while the Annualized
Rate of Return would drop to 35.36% from 55.28%. This would in turn cause the Sharpe Ratio to increase to 6.89 from 2.65.


PAGE 8
                    Case 2:19-cv-04088-BMS Document 1-11 Filed 09/06/19 Page 12 of 17




OFFERING TERMS

BROAD REACH CAPITAL, LP


   Minimum Investment              $1,000,000


   Liquidity                       Monthly with 30 days’ notice with no lock-up


   Management Fee                  0%


   Incentive Fee                   50% of profits in excess of a 8% annual return hurdle


   Administrator                   Nottingham Investment Vehicle Solutions (Rocky Mount, NC)


   Auditor                         Sanville & Co. (Abington, PA)


   Prime Broker                    ICBC (New York, NY)


PAGE 9
    Case 2:19-cv-04088-BMS Document 1-11 Filed 09/06/19 Page 13 of 17




Appendix
                           Case 2:19-cv-04088-BMS Document 1-11 Filed 09/06/19 Page 14 of 17




BIOGRAPHIES


Brenda A. Smith      Ms. Smith is the Founder and Chief Executive Officer of the Investment Manager. She is a Certified Public
                     Accountant, Certified Internal Auditor and International Tax Specialist. Ms. Smith has been a serial entrepreneur
                     since 1990, founding and/or investing in companies as diverse as accounting firms, healthcare companies, securities
                     firms and investment advisory firms. In addition, Ms. Smith holds Series 7, 24, 27, 53, 63, 79 and 99 licenses. She is a
                     graduate of Louisiana State University.


Andrew E. Hurni      Mr. Hurni has been the General Counsel of the Investment Manager since its inception and an advisor to Ms. Smith
                     since 2005. He has practiced law since 1994, with expertise in the areas of securities law and regulation, hedge fund
                     formation and regulation, and corporate law and business planning. Mr. Hurni is a graduate of Rutgers University
                     and Quinnipiac University School of Law and also holds a Masters of Law-Taxation from Temple University School of
                     Law.


Scott Koppenheffer   Mr. Koppenheffer has been an Options Strategist and Portfolio Manager for the Investment Manager since 2017
                     although his affiliation with Ms. Smith extends back to 2011. Mr. Koppenheffer’s career began at the risk
                     management arm of Deutsche Bank in New York in 2000. Over the course of his career, Mr. Koppenheffer has been
                     an options market-maker and risk manager at various proprietary trading firms including GroupOne and
                     Consolidated Trading where he developed his expertise in options trading and portfolio management. He received
                     a Bachelor of Science in Business Administration from Fordham University.


Jason Ferrari        Mr. Ferrari has been an Options Strategist and Portfolio Manager of the Investment Manager since 2017. His career
                     began at Susquehanna Investment Group in 1995. In 2004, Mr. Ferrari left Susquehanna to co-found Bullock Capital,
                     a Philadelphia Stock Exchange market-making firm where he stayed until 2011. From 2012 until joining the
                     Investment Manager, Mr. Ferrari was the head trader at Arsenal Securities. Over the course of his career, he has
                     been a member of the Philadelphia Stock Exchange, American Stock Exchange and the Chicago Board of Trade,
                     cultivating trading and risk management expertise in options, indexes and ETFs. He attended Drexel University in
                     Philadelphia.




PAGE 11
                  Case 2:19-cv-04088-BMS Document 1-11 Filed 09/06/19 Page 15 of 17




BIOGRAPHIES – CONT’D


Gregg Heimer   Mr. Heimer has been the Chief Technology Officer of the Investment Manager since 2016, although he has been
               affiliated with Ms. Smith since 2009. His extensive technology background began in broadcast television,
               transitioning into network computing for large educational institutions before forming his own managed services
               organization specializing in the financial markets. In addition, he holds industry certifications in Cisco Systems,
               Extron, Corning, Ubiquiti, and VMWare. Mr. Heimer is a graduate of Millersville University and earned a Master of
               Science in Telecommunication and Network Management from Syracuse University.




Grant Albitz   Mr. Albitz has been the Director of IT Infrastructure of the Investment Manager since 2016. He is a 20-year
               technology veteran with expertise in virtualization, cloud security and telecommunications. Mr. Albitz has spent
               the majority of his career as a technology consultant, most recently in the aerospace and defense industries. He
               is a graduate of Penn College of Technology with degrees in Networking and Data Communications.




PAGE 12
                                     Case 2:19-cv-04088-BMS Document 1-11 Filed 09/06/19 Page 16 of 17




DISCLOSURES

The following materials describe Bristol Advisors, LLC (the “Investment Manager”) and Broad Reach Capital, LP (the ”Fund”). Interests in the Fund (“Interests”) have not been
and will not be registered under the U.S. Securities Act of 1933, as amended (the “Securities Act”), the securities laws of any U.S. state or of any other jurisdiction. The Interests
will be offered and sold in the U.S. and abroad under one or more exemptions from the Securities Act. Additionally, the Fund is not registered as an investment company under
the U.S. Investment Company Act of 1940, as amended.
Past performance of the Fund and its principals are not indicative of future results; nor are any trading or market data presented in these materials indicative of future
outcomes.
SPECULATIVE AND RISKY INVESTMENT Investing in any security can be speculative, risky and unsuitable for some investors. This is especially true of an investment in an investment
fund, such as Broad Reach that is not part of a diversified and long-term investment program and/or that is made with leverage. These materials presume that the reader is an
experienced and sophisticated investor who is willing to bear significant risks.
NO OFFER OR RECOMMENDATION No investment advisory, financial consulting or other professional relationship is formed or implied by delivery of these materials. These
materials shall not constitute an offer to sell, or the solicitation of any offer to buy, any securities; nor shall they constitute investment advice or the recommendation or
endorsement of any particular investment strategy or program.
No tax, accounting, legal or other professional advice may be construed from these materials. These materials are provided solely to illustrate the views of the Fund as to the
security or securities described and not to the appropriateness or suitability of the security or securities for any particular investor.
NO GUARNATEE AS TO COMPLETENESS The information contained in these materials does not purport to contain all of the information that may be required to evaluate an
investment. Before taking any action, the reader is urged to conduct independent analysis of the data, analysis and views presented.
NO GUARANTEE AS TO ACCURACY While all the information included in the materials is believed to be accurate, the Investment Manager and the Fund cannot and do not
make any express warranty as to its completeness or accuracy; nor can it accept responsibility for errors or omissions appearing in the presentation. Certain macroeconomic,
commercial and other statistical data and information shown were obtained from public and/or private third-party sources. It cannot be presumed that independent analysis
of such information or data has been performed.
FORWARD-LOOKING STATEMENTS All projections, market outlooks or estimates in these materials constitute “forward-looking statements” and are based on certain assumptions.
Assumptions about events or outcomes that have not yet taken place are inherently unpredictable. Other events, which were not taken into account in formulating such
projections, outlooks, estimates or assumptions, may occur and may significantly affect the same. Any projections, outlooks, estimates or assumptions should not be construed
as indicative of actual events that will occur.
NO OBLIGATION TO UPDATE The information contained in these materials may include estimates or information that is preliminary or otherwise subject to change without
notice. The Investment Manager and the Fund assume no obligation to update, correct or otherwise revise these materials.
PRIOR PERFORMANCE Past performance does not guarantee future results. Actual results may vary. Performance results shown may be unaudited and subject to change.
CONFIDENTIALTY; TAX DISCLAIMER The information contained herein is confidential information and is intended of the use by the intended recipient only. By accepting such
information, you agree that you will, and you will cause your directors, partners, officers, employees, affiliates, agents and representatives to, use such information only to
evaluate your potential interest in an investment in the Fund and for no other purpose, and you will not provide or divulge any such information to any other party or summarize
or otherwise refer to such information. You further agree to return these materials promptly upon request.
Notwithstanding the foregoing, you (and each of your employees, representatives or other agents) may disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the investment strategies contemplated by these materials and all materials of any kind (including opinions or other tax analyses) that are
provided to you relating to such tax treatment and structure. For this purpose, the tax treatment of a transaction is purported or claimed U.S. federal tax income treatment of
the transaction and the tax structure of a transaction is any fact that may be relevant to understanding the purported or claimed U.S. federal income tax treatment of the
transaction.



PAGE 13
          Case 2:19-cv-04088-BMS Document 1-11 Filed 09/06/19 Page 17 of 17




                      200 Conshohocken State Road, Sui te 211
                      Conshohocken, PA 19428


                      Phone: 610.671.2346
                      i nfo@bri stoladv.com




PAGE 14
